Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shuji, JPH11265705A (in IDS)(see attached machine translation for citations).

Regarding claim 1, Shuji teaches a method of producing a battery (method of manufacturing a battery)[0001], comprising:
preparing a first battery including an electrolyte solution (placing a wound electrode assembly into a battery case and injecting electrolyte)[0001], the first battery having air bubbles between electrodes (air between the battery electrodes)[0016]; and
applying vibration to the first battery to produce a second battery, the vibration having a frequency ranging from 25 Hz to 45 Hz (vibrating the case after the injection step to release air from the electrode at around 50 hz)[0021]
Shuji does not teach a value within the range of 25 Hz to 45 Hz however, the ranges are close enough and overlap to establish a prima facie case of obviousness to one of ordinary skill in the art [MPEP 2144.05 I para. 2]

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shuji, JPH11265705A (in IDS)(see attached machine translation for citations), as applied to claim 1 above, and further in view of Kiyoshi, JP2002151138A (see attached machine translation for citations).

Regarding claim 2 Shuji teaches the method of producing a battery according to claim 1.
	Shuji does not teach wherein the air bubbles are generated during initial charge and discharge of the first battery.
	Kiyoshi teaches a method for producing a battery wherein vibrations are applied to the battery after an initial charge, and discharge cycle wherein gas is generated during the initial cycle [0002][0005][0006]. Further, Kiyoshi teaches these steps to allow for the electrolyte level to be adjusted following the initial cycle, so as to allow for reduced variation in electrolyte level as well as shortening manufacturing time [0006]. 
	Then, it would have been obvious to one skilled in the art before the filing date to combine the teachings of Kiyoshi for applying vibrations after the initial cycle of the battery to reduce variation in electrolyte level as well as to shorten manufacturing time.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shuji, JPH11265705A (in IDS)(see attached machine translation for citations), as applied to claim 1 above, and further in view of Min US20130244095A1 (in IDS).

Regarding claim 3, Shuji teaches the method of producing a battery according to claim 1. 
Shuji does not teach wherein the air bubbles are generated as a result of the first battery being left in a high-temperature environment.
	Min teaches a method for manufacturing a battery wherein the battery is place in a high-temperature (40 – 80C)[0061] environment to facilitate the degassing method wherein vibrations are applied to the battery cell [0001][0064]. 
. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shuji, JPH11265705A (in IDS)(see attached machine translation for citations), as applied to claim 1 above, and further in view of Mitsuhashi, US20170038435A1 (in IDS).

Regarding claim 4, Shuji teaches the method of producing a battery according to claim 1. 	Shuji does not teach wherein the air bubbles are generated as a result of the first battery being used.
	Mitsuhashi teaches a method of remaking a used lithium ion secondary battery wherein vibration is applied to battery at an acceleration range of 1 G – 20 G [0039]. Further, Mitsuaki teaches this to effectively measure and reduce the presence of internal resistance in the electrolyte [0011]. Then, it would have been obvious to one skilled in the art before the filing date to combine the teachings of Mitsuaki for a vibration acceleration range with the method of Shuji to reduce internal resistance of the battery. 
	Mitsuhashi does not teach the vibrations applied to the used battery to be for the purpose of removing gas, but it is known in the art that batteries produce gas during operation. Then, the air bubbles being generated during use would be inherently present in the combined invention of Shuji.

Regarding claim 5, Shuji teaches the method of producing a battery according to claim 1. 
Shuji does not teach wherein an acceleration of the vibration ranges from 5 G to 10 G.
	Mitsuhashi teaches a method of remaking a used lithium ion secondary battery wherein vibration is applied to battery at an acceleration range of 1 G – 20 G [0039]. Further, Mitsuaki teaches this to effectively measure and reduce the presence of internal resistance in the electrolyte [0011].
	Then, it would have been obvious to one skilled in the art before the filing date to combine the teachings of Mitsuaki for a vibration acceleration range with the method of Shuji to reduce internal resistance of the battery. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shuji, JPH11265705A (in IDS)(see attached machine translation for citations), as applied to claim 1 above, and further in view of Oba, US20200020990A1.

Regarding claim 6, Shuji teaches the method of producing a battery according to claim 1. 	Shuji does not teach wherein a number of times of the vibration is 1,800,000 or greater.
	Oba teaches a method for applying vibrations to a lithium battery [0007] wherein the battery is vibrated at a frequency of 10 – 1000 kHz for 24 hours [0090] wherein gas detection during is part of the diagnostic measurement [0087][0088]. Further, Oba teaches the duration for applying the frequency to be effective as a form of treating the battery [0090][0091], and that it promotes homogeneous metal distribution in the negative electrode material [0066] which reduces the formation of dendrites. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724